Exhibit 10.4

AGREEMENT RELATING TO

TERMINATION OF MANAGEMENT FEE AGREEMENT

THIS AGREEMENT is dated as of June 1, 2011 (this “Agreement”) and is between
Freescale Semiconductor, Inc., a Delaware corporation (the “Company”) and
Blackstone Management Partners L.L.C. (the “Advisor”).

RECITALS

WHEREAS, pursuant to a Management Fee Agreement (“Management Fee Agreement”),
dated as of December 2, 2006, the Company contracted with the Advisor for the
provision of specified services including but not limited to management and
advisory services;

WHEREAS, during the course of the Agreement the Advisor has provided significant
and specific expertise to the Company in the areas of corporate finance, capital
structure, business strategy, investments, acquisitions and divestitures,
operations, manufacturing, executive recruitment and other human resource
matters, and supply chain;

WHEREAS, pursuant to Section 3(b) of the Management Fee Agreement, the Advisor
and the Company have agreed to terminate the Agreement;

WHEREAS, the Advisor and the Company have negotiated a termination payment as
contemplated by and in satisfaction of the Company’s obligations under the
Management Fee Agreement; and

WHEREAS, the Advisor is no longer obligated to provide future services to the
Company.

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and of other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:

AGREEMENT

 

1. Definitions. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Management Fee Agreement.

 

2. Termination. Effective upon the consummation of the Qualified Public Offering
of the Company (the “QPO Closing Date”) and the payment of the Payment (as
defined below), the Company and the Advisor hereby terminate the Management Fee
Agreement (other than the Company’s obligations pursuant to Sections 3, 4, and
5, and the Company’s obligation to pay any unpaid amounts that have otherwise
become due and payable under the Management Fee Agreement, which shall survive
such termination pursuant to the terms of the Management Fee Agreement), in
consideration for such termination, the Company hereby agrees to pay (or cause
one of its subsidiaries to pay) to the Advisor the sum of $33,626,000.00 in cash
(the “Payment”) on the QPO Closing Date. The Payment shall be paid by wire
transfer in same-day funds to the bank account designated by the Advisor.



--------------------------------------------------------------------------------

3. Representations and Warranties. Each party hereto represents and warrants
that the execution and delivery of this Agreement by such party has been duly
authorized by all necessary action of such party.

 

4. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute but
one and the same Agreement.

 

5. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

6. Jurisdiction. All actions arising out of or relating to this Agreement shall
be heard and determined exclusively in any New York state or federal court
sitting in the Borough of Manhattan in The City of New York. The parties hereto
hereby (a) submit to the exclusive jurisdiction of any state or federal court
sitting in the Borough of Manhattan of The City of New York for the purpose of
any action arising out of or relating to this Agreement brought by any party
hereto, and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune of from attachment or execution, that the action is brought in
an inconvenient forum, that the venue of the action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any of the above-named courts.

 

7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

 

FREESCALE SEMICONDUCTOR, INC. By:  

/s/ Alan Campbell

  Name:   Alan Campbell   Title:   Senior Vice President and Chief Financial
Officer BLACKSTONE MANAGEMENT PARTNERS L.L.C. By:  

/s/ Chinh Chu

  Name:   Chinh Chu   Title:   Senior Managing Director

[Blackstone Management Fee Agreement Termination]